Title: To George Washington from Betty Washington Lewis, 1 October 1789
From: Lewis, Betty Washington
To: Washington, George


          
            My Dear Brother
            October 1th 1789
          
          I receiv’d your Letter Sepbr 13th in answer to that of Colo. Balls, George, Bushrod, and Corbin is here at this time I shall indeaver to have Every thing done as you desire you mention in your Letter to me that the Negros was to be divided into five Parts and one fifth part would be mine, Bushrod informes me that I have no Right to any Part, there is with that negro that you have thurteen which divided in to fore Parts thear would be more than fore to your Share, the other things that was her property not mention’d in the will, sutch as was left in the House I wish to hear from you how thear to be dis Posed of, the Docters

bills is more than I expectted, Halls Bill is £45P.—Mortemores £22P. the Debts I think will be upwards of one Hundred Pounds, there is several we have Heard of not brawt in as yet, Colo. Ball thinks the Crop will Pay of the Debts, if that is the Case the Money then ariseing from the Plantation utensils and st[o]ck must be divided, we shall be able to give an Exact accompt of the debts by the next Post, I am Dear Brother With Love to my Sister Washington Robert and the Children Your Affecte Sister
          
            Betty Lewis
          
        